952 F.2d 407
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Yeayin BEZOLD, Defendant-Appellant.
No. 90-10019.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted March 11, 1991.Submission Withdrawn April 23, 1991.Resubmitted Dec. 30, 1991.Decided Jan. 9, 1992.

Before GOODWIN, DAVID K. THOMPSON and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM*


2
Yeayin Bezold appeals the district court's denial of his petition for a writ of error coram nobis.   We affirm.


3
Bezold contends that his conviction must be vacated because a magistrate conducted jury voir dire.   In 1989, the Supreme Court held magistrates are without statutory power to conduct jury selection in felony trials over a defendant's objection.   Gomez v. United States, 490 U.S. 858 (1989).   The rule announced in Gomez does not, however, apply retroactively to convictions that became final before the date of the Gomez decision.   United States v. Judge, 944 F.2d 523, 525 (9th Cir.1991).   Bezold's conviction became final on denial of certiorari by the United States Supreme Court in 1986.   Accordingly, Bezold cannot claim the benefit of the Gomez decision.


4
Bezold also claims that both the fact that the magistrate was allowed to conduct the voir dire examination, and comments made by the magistrate during that examination denied him due process.   These issues were resolved against Bezold in his direct appeal.   United States v. Bezold, 760 F.2d 999, 1001-03 (9th Cir.1985), cert. denied, 474 U.S. 1063 (1986).


5
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3